     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.270 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMIE POWERS, WILLIAM DILLARD,                      Case No.: 20cv1506 DMS(MSB)
      CORY JONES, JEFFERY KOUT,
12
      DOUGLAS MILLER, DAVID PERHAM,                       ORDER (1) GRANTING
13    JOHN WILLIAMS, all individuals and                  DEFENDANT’S MOTION TO
      ROES 1-50,                                          COMPEL ARBITRATION AND
14
                                       Plaintiffs,        DISMISSING CASE AND (2)
15                                                        DENYING AS MOOT
      v.                                                  DEFENDANT’S MOTION TO
16
                                                          TRANSFER VENUE
      NORTHRUP GRUMMAN
17
      CORPORATION, a multi-national entity,
18    and DOES 1 through 50, inclusive
19                                  Defendants.
20
21         This case comes before the Court on Defendant’s motion to compel arbitration or,
22   in the alternative, to transfer venue. Plaintiffs filed an opposition and Defendant filed a
23   reply. For the following reasons, the Court grants Defendant’s motion to compel and
24   dismisses this case, and denies as moot Defendant’s motion to transfer venue.
25                                                   I.
26                                       BACKGROUND
27         Plaintiffs are former employees of Defendant who were employed in San Diego and
28   deployed to the Middle East as part of the Battlefield Airborne Communications Node

                                                     1
                                                                               20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.271 Page 2 of 9



 1   Program (“BACN”) “in support of the Global Hawk UAV aircraft/BD-700/E-1 lA aircraft
 2   as contracted by the US Air Force.” (Compl. ¶15.) Plaintiffs allege that during their
 3   deployments, their supervisors instructed them to flat bill twelve hours of work time and
 4   1.5 hours of travel time per day regardless of the amount of work they actually performed.
 5   Plaintiffs allege they complained to their supervisors about this practice and the general
 6   overstaffing of the Program, but were told to continue billing as directed.
 7         Plaintiffs allege the Air Force eventually learned of this billing practice and initiated
 8   an investigation through the United States Department of Justice (“DOJ”). (Id. ¶22.) As
 9   part of that investigation, Plaintiffs were interviewed by management and attorneys for
10   Defendant and attorneys from the DOJ. (Id.) During those interviews, Plaintiffs reported
11   Defendant’s billing practice, their complaints about that practice, and Defendant’s response
12   to those complaints, which Plaintiffs allege was “to essentially ‘sit down, shut up and
13   color.’” (Id.) According to Plaintiffs, the DOJ ultimately concluded that Defendant had
14   overbilled the Air Force by over $5 million in false labor charges as part of the BACN
15   Program. (Id. ¶23.)
16         Plaintiffs allege the DOJ entered into a multi-million dollar civil settlement with
17   Defendant to settle those charges. (Id.) As part of that settlement, the DOJ agreed not to
18   bring criminal charges against Defendant, and Defendant was allowed to continue its
19   participation in the BACN Program. (Id.) Plaintiffs also allege that as part of that
20   settlement, Defendant agreed to retaliate against Plaintiffs and other employees for the
21   billing practice even though they were simply following directions from their supervisors
22   and provided truthful testimony to investigators. (Id.) Defendant carried out that part of
23   the agreement by then terminating Plaintiffs’ employment. (Id. ¶25.) Plaintiffs allege they
24   were essentially “used as sacrificial lambs in Defendant's Civil Settlement with the USAF
25   to allow Defendants to continue their lucrative BACN services contract with the USAF.”
26   (Id. ¶26.)
27         As a result of these events, Plaintiffs filed the present case against Defendant in San
28   Diego Superior Court alleging claims for (1) wrongful termination in violation of

                                                   2
                                                                                   20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.272 Page 3 of 9



 1   fundamental public policies, (2) violation of California Labor Code § 1102.5, (3) negligent
 2   hiring, supervision and retention, (4) unfair business practices in violation of California
 3   Business and Professions Code § 17200, (5) breach of fiduciary duty, (6) breach of the
 4   implied covenant of good faith and fair dealing, (7) breach of written employer policies,
 5   (8) intentional infliction of emotional distress, and (9) negligent infliction of emotional
 6   distress.   Defendant then removed the case to this Court on the basis of diversity
 7   jurisdiction, and filed the present motion.
 8                                                 II.
 9                                         DISCUSSION
10          Defendant moves to compel arbitration of Plaintiffs’ claims pursuant to International
11   Assignment Agreements (“IAAs”) and International Travel Agreements (“ITAs”) each
12   Plaintiff executed with Defendant as part of their employment.          In the alternative,
13   Defendant moves to transfer this case to the United States District Court for the Eastern
14   District of Virginia. Plaintiffs respond that the arbitration provisions in the Agreements
15   are unconscionable and unenforceable. They also argue the factors under 28 U.S.C. §
16   1404(a) weigh against transfer.1
17   ///
18
19
20   1
       Plaintiffs also raise two threshold arguments: First, that Defendant waived its right to
21   bring the present motion by filing an Answer on the same day it filed the motion, and
     second, that the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., does not apply to
22
     the Agreements at issue. Both of these arguments are meritless. Federal Rule of Civil
23   Procedure 12(b) allows for the filing of motions “before pleading”, which Defendant did
     here. See Scottrade, Inc. v. Davenport, No. CV-11-03-BLG-RFC, 2011 WL 13130877, at
24
     *1 (D. Mont. June 20, 2011) (finding motion was filed before answer where both
25   documents were filed on same day but motion was filed first). As to Plaintiffs’ second
     argument, the Agreements clearly affect interstate commerce, (see Reply at 3), and the
26
     Supreme Court has rejected Plaintiffs’ argument that the FAA does not apply to
27   employment contracts. Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 113-19 (2001).
     Accordingly, the Court proceeds to address the merits of Defendant’s motion to compel.
28

                                                   3
                                                                                20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.273 Page 4 of 9



 1   A.     Legal Standard
 2          The FAA governs the enforcement of arbitration agreements involving interstate
 3   commerce. Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 232–33 (2013). “The
 4   overarching purpose of the FAA ... is to ensure the enforcement of arbitration agreements
 5   according to their terms so as to facilitate streamlined proceedings.” AT&T Mobility LLC
 6   v. Concepcion, 563 U.S. 333, 344 (2011). “The FAA ‘leaves no place for the exercise of
 7   discretion by the district court, but instead mandates that district courts shall direct the
 8   parties to proceed to arbitration on issues as to which an arbitration agreement has been
 9   signed.’” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013) (quoting
10   Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)) (emphasis in original).
11   Accordingly, the Court’s role under the FAA is to determine “(1) whether a valid
12   agreement to arbitrate exists, and if it does, (2) whether the agreement encompasses the
13   dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th
14   Cir. 2000). If both factors are met, the Court must enforce the arbitration agreement
15   according to its terms.
16          Arbitration is a matter of contract, and a party “cannot be required to submit
17   to arbitration any dispute which he has not agreed so to submit.” Tracer Research Corp.
18   v. Nat’l Envtl. Servs. Co., 42 F.3d 1292, 1294 (9th Cir. 1994) (citation omitted). A court
19   must    therefore   determine    whether    there   is   an   agreement    to arbitrate before
20   ordering arbitration. Wagner v. Stratton Oakmont, Inc., 83 F.3d 1046, 1048 (9th Cir.
21   1996). State law applies in determining which contracts are binding and enforceable under
22   the FAA, if that law governs the validity, revocability, and enforceability of contracts
23   generally. Arthur Anderson LLP v. Carlisle, 556 U.S. 624, 630–31 (2009).
24   B.     Valid Agreement to Arbitrate
25          As set out above, the first issue under the FAA is whether there is a valid agreement
26   to arbitrate. Plaintiffs do not dispute that they all signed IAAs or ITAs, or that each of the
27   Agreements contains an arbitration provision. In the IAAs, that provision in found in
28   Paragraph 11, which states:      “Arbitration of Disputes.     You acknowledge that any

                                                   4
                                                                                 20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.274 Page 5 of 9



 1   employment-related legal claims during or after your assignment will be subject to the
 2   Northrup Grumman Mediation/Binding Arbitration Program USHR 2-31, Arbitration and
 3   Mediation, but that the arbitration hearing and related proceedings shall be convened and
 4   conducted in Falls Church, VA U.S.” (Decl. of Nozomi Bullock in Supp. of Mot. (“Bullock
 5   Decl.”), Ex. 4, ECF No. 5-1 at 38.) The provision in the ITAs is essentially identical, save
 6   for the location of the arbitration proceedings, which are to be conducted in McLean,
 7   Virginia rather than Falls Church. (Bullock Decl., Ex. 3, ECF No. 5-1 at 31.) On their
 8   face, these provisions demonstrate the existence of a valid agreement to arbitrate.
 9         “Once it is established that a valid agreement to arbitrate exists, the burden shifts to
10   the party seeking to avoid arbitration to show that the agreement should not be enforced.”
11   Yeomans v. World Fin. Grp. Ins. Agency, Inc., No. 19-CV-00792-EMC, 2020 WL
12   5500453, at *5 (N.D. Cal. Sept. 11, 2020) (citing Green Tree Fin. Corp.-Alabama v.
13   Randolph, 531 U.S. 79, 92 (2000)). Here, Plaintiffs argue the agreements should not be
14   enforced because they are unconscionable.2
15         “Unconscionability has ‘both a procedural and a substantive element, the former
16   focusing on oppression or surprise due to unequal bargaining power, the latter on overly
17   harsh or one-sided results.’” Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1023 (9th Cir.
18   2016) (quoting Sanchez v. Valencia Holding Co., LLC, 61 Cal.4th 899, 910 (2015)). “Both
19   procedural and substantive unconscionability must be present in order for a clause to be
20   unconscionable, but they need not necessarily be present to the same degree.” Id. (citing
21   Armendariz v. Found. Health Psychcare Services, 24 Cal.4th 83, 114 (2000)). Rather, a
22   “sliding scale” approach is used “to determine unconscionability—greater substantive
23   unconscionability may compensate for lesser procedural unconscionability.” Chavarria v.
24
25
     2
      The parties dispute whether Virginia or California law applies to the issue of the validity
26   and enforceability of the agreements, with Defendant assuming Virginia law applies and
27   Plaintiffs relying on California law. Regardless of this dispute, Defendant argues the result
     under California and Virginia law is the same. (Mot. at 6.) Therefore, the Court will
28   proceed to analyze this issue under California law.
                                                   5
                                                                                 20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.275 Page 6 of 9



 1   Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir. 2013) (citing Armendariz, 24 Cal. 4th at
 2   114).
 3           1.    Procedural Unconscionability
 4           As mentioned above, “[p]rocedural unconscionability concerns the manner in which
 5   the contract was negotiated and the respective circumstances of the parties at that time,
 6   focusing on the level of oppression and surprise involved in the agreement.” Id. (citations
 7   omitted).    “Oppression addresses the weaker party's absence of choice and unequal
 8   bargaining power that results in ‘no real negotiation.’” Id. (quoting A & M Produce Co. v.
 9   FMC Corp., 135 Cal. App. 3d 473, 186 Cal. Rptr. 114, 122 (1982)). “Surprise involves
10   the extent to which the contract clearly discloses its terms as well as the reasonable
11   expectations of the weaker party.” Id. (citing Parada v. Super. Ct., 176 Cal. App. 4th 1554,
12   98 Cal. Rptr. 3d 743, 757 (2009)).
13           Here, Plaintiffs argue the agreements are procedurally unconscionable because they
14   were required to sign the ITAs and IAAs as a condition of their employment. Defendant
15   disputes this, asserting Plaintiffs were required to sign the Agreements as a condition of
16   their overseas deployments only, not as a condition to employment generally. (Reply at
17   5.) Nevertheless, even assuming some part of Plaintiffs’ employment was conditional on
18   their assent to the Agreements, Defendant argues that does not render the arbitration
19   agreements procedurally unconscionable.
20           Assuming there was some measure of adhesion in the Agreements, that would give
21   rise to “a degree of procedural unconscionability[.]” Lang v. Skytap, Inc., 347 F.Supp.3d
22   420, 427 (N.D. Cal. 2018). However, the adhesive nature of the Agreements, standing
23   alone, would not make the arbitration agreements “per se unenforceable.” Id. Rather, to
24   find the arbitration agreements unenforceable, the Court would still have to “find a high
25   degree of substantive unconscionability, in addition to the existing minimal procedural
26   unconscionability due to the adhesiveness of the contract.” Id. (citing Dotson v. Amgen,
27   Inc., 181 Cal. App. 4th 975, 982 (2010)). Accordingly, the Court turns to the issue of
28   substantive unconscionability below.

                                                  6
                                                                                20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.276 Page 7 of 9



 1         2.     Substantive Unconscionability
 2         “A contract is substantively unconscionable when it is unjustifiably one-sided to
 3   such an extent that it ‘shocks the conscience.’” Chavarria, 733 F.3d at 923 (quoting
 4   Parada, 176 Cal.App.4th 1554, 98 Cal.Rptr.3d at 759).            Here, Plaintiffs argue the
 5   arbitration agreements are substantively unconscionable because arbitration in Virginia
 6   would be prohibitively expensive for Plaintiffs, and because they are unlikely to find a
 7   neutral arbitrator in Defendant’s home state of Virginia.
 8         Plaintiffs’ first argument is essentially a challenge to the arbitration agreements’
 9   forum selection clauses. In Smith, Valentino & Smith, Inc. v. Superior Court, 17 Cal. 3d
10   491, 495–96, 131 Cal. Rptr. 374 (1976) (In Bank), the California Supreme Court “joined
11   the ‘modern trend which favors enforceability’ of forum selection clauses, and concluded
12   ‘that forum selection clauses are valid and may be given effect, in the court's discretion and
13   in the absence of a showing that enforcement of such a clause would be unreasonable.’”
14   Tompkins, 840 F.3d at 1027 (quoting Smith, Valentino, 17 Cal. 3d at 495–96). “A clause
15   would be unreasonable if ‘the forum selected would be unavailable or unable to accomplish
16   substantial justice.’” Id. (quoting Smith, Valentino, 17 Cal. 3d at 494). Inconvenience and
17   expense of the forum, however, do not meet that standard. Id. (citing Smith, Valentino, 17
18   Cal. 3d at 496). Not surprisingly, therefore, Plaintiffs have not cited a single case holding
19   that the costs associated with traveling to another state as contractually agreed to would
20   render the agreement substantively unconscionable.
21         Pursuant to the IAAs and ITAs, Plaintiffs agreed to travel substantial distances for
22   their employment, which occurred primarily in the Middle East. As a result, the actions
23   that form the basis of the claims here took place overseas. (Reply Br. at 7.) Plaintiffs
24   agreed that disputes arising out of that employment would take place in Virginia, a logical
25   choice given that Defendant is headquartered there and controlled Plaintiffs’ work and
26   assignments from that location. Id. The forum selection clause is not unreasonable under
27   these circumstances. See Gountoumas v. Giaran, Inc., No. CV 18-7720-JFW(PJWx), 2018
28   WL 6930761, at *10-11 (C.D. Cal. Nov. 21, 2018) (compelling California plaintiff to

                                                   7
                                                                                 20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.277 Page 8 of 9



 1   arbitrate in Massachusetts and noting inconvenience and additional expense do not render
 2   selected forum unreasonable).        Accordingly, Plaintiffs’ first argument does not
 3   demonstrate the arbitration agreements are substantively unconscionable.
 4         Plaintiffs’ second argument regarding their inability to find a neutral arbitrator in
 5   Defendant’s home state of Virginia is also unpersuasive. Indeed, it is purely speculative
 6   and not supported by any legal authority.         As Defendant points out, the arbitration
 7   agreements set out the procedure for selecting an arbitrator, which requires participation
 8   by both parties. (See Bullock Decl., Ex. A, ECF No. 5-1 at 15.) The parties are required
 9   first to “confer in an attempt to agree on a mutually acceptable arbitrator.” (Bullock Decl.,
10   Ex. A, ECF No. 5-1 at 15.) If the parties are unable to agree, they must then request a list
11   of proposed arbitrators, and go through that list until one is selected. (Id.) This kind of
12   process has failed substantive unconscionability challenges in at least one other case, see
13   Warren v. Del Taco Restaurants, Inc., No. EDCV180082JGBSPX, 2018 WL 6167937, at
14   *6 (C.D. Cal. Apr. 23, 2018), and it survives Plaintiffs’ challenge here. Accordingly, the
15   Court finds the arbitration agreements are not substantively unconscionable.3
16         In sum, although there is some degree of procedural unconscionability associated
17   with the adhesive nature of the Agreements, Plaintiffs have failed to show the arbitration
18   agreements are in any way substantively unconscionable. When considered under the
19   sliding scale approach described above, the Court finds the arbitration agreements are not
20   unconscionable, and are therefore valid and enforceable.
21
22
23   3
       Plaintiffs’ raise one additional argument against enforcement of the arbitration
     agreements, namely, that in California, mandatory arbitration agreements in the
24
     employment context are disfavored as a matter of public policy. In support of this
25   argument, Plaintiffs cite California Assembly Bill 51, which was signed into law on
     October 10, 2019. However, Plaintiffs acknowledge that enforcement of this law has been
26
     enjoined by a federal court, and it is “expressly not” retroactive. (Opp’n at 13-14.)
27   Therefore, this argument does not warrant a finding that the arbitration agreements are
     unenforceable.
28

                                                   8
                                                                                 20cv1506 DMS(MSB)
     Case 3:20-cv-01506-DMS-MSB Document 21 Filed 10/29/20 PageID.278 Page 9 of 9



 1   D.    Scope of the Arbitration Provision
 2         The only other issue is whether the arbitration agreement covers Plaintiffs’ claims.
 3   Plaintiffs do not raise any arguments on this issue, which the Court construes as an
 4   acknowledgement that their claims are covered by the arbitration agreement. To the extent
 5   there is any dispute, the Court finds the language of the agreement is broad enough to cover
 6   the claims asserted.   (See Bullock Decl., Ex. 3, ECF No. 5-1 at 31) (stating “any
 7   employment-related legal claims during or after your travel” are subject to arbitration).
 8                                                 III.
 9                                CONCLUSION AND ORDER
10         For the reasons set out above, the Court grants Defendant’s motion to compel
11   arbitration and dismisses this case, and denies as moot Defendant’s motion to transfer
12   venue.
13         IT IS SO ORDERED.
14   Dated: October 29, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                                                                                20cv1506 DMS(MSB)
